            Case 1:19-cr-10345-DPW Document 68 Filed 11/17/20 Page 1 of 3




                                                         U.S. Department of Justice

                                                         Andrew E. Lelling
                                                         United States Attorney
                                                         District of Massachusetts
Main Reception: (617) 748-3100                           John Joseph Moakley United States Courthouse
                                                         1 Courthouse Way
                                                         Suite 9200
                                                         Boston, Massachusetts 02210


                                                         November 17, 2020

By Email

Scott P. Lopez
LAWSON & WEITZEN, LLP
88 Black Falcon Ave, Suite 345
Boston, MA 02210
Email: splopez@lawson-weitzen.com

Oscar Cruz, Jr.
Assistant Federal Public Defender
51 Sleeper Street, 5th Floor
Boston, MA 02210
Email: Oscar_Cruz@fd.org


Re: United States v. Pullman, et al, Criminal No. 19-10345-DPW

Dear Counsel:

          The government responds to your discovery letter dated November 3, 2020, as follows:

        SPAM Expense Reports/Rip Sheets/Requests for Reimbursement
     1. The government previously produced all responsive documents in its possession, custody or
          control. Specifically, the government produced all records provided by SPAM in response to
          grand jury subpoenas for expense reimbursement records from January 1, 2012 to September
          2018. The records can be found at USAO-MA-00200059 through USAO-MA-00203320.

          MSP Internal Affairs Files
     2. The government previously produced all responsive documents in its possession, custody or
          control. Specifically, the government produced all records provided by the Massachusetts
          State Police (the MSP) in response to grand jury subpoenas for all records from January 1,
          2014 to August 2018, to include personnel files and internal affairs files, for the following
          members of the MSP: Dana Pullman, Timothy Babbin, Andrew Daly, Edward Hunter, Mark
          Lynch, Jeffrey Gordon, Jeffrey Gilbert, Kevin Fredette, Mike Sullivan, Timothy Gillsepie,
          Karle Brenner, Paul Crowley, Paul Powell, Jr., Scott Holland and David Patterson. These
     Case 1:19-cr-10345-DPW Document 68 Filed 11/17/20 Page 2 of 3




   records may be found at USAO-MA-000281509 through USAO-MA_00287002. The
   government recently requested that the MSP provide additional records regarding Mark
   Lynch responsive to the subpoena, which records were not included in the 2018 MSP
   productions. Upon receipt of those records, the government will promptly produce them to
   defendants.

   Records regarding Taser and Mark43
3. The government previously produced all responsive documents in its possession, custody or
   control. Specifically, the government produced all records provided by SPAM, the MSP, the
   Department of Corrections, Mark43, Taser (Axon) and Lynch Associates in response to
   grand jury subpoenas. These records may be found at USAO-MA-00000001 through USAO-
   MA-00000252 and USAO-MA-00353751 through USAO-MA-00354505 (Taser/Axon),
   USAO-MA-00392369 through USAO-MA-00392371 (Mark43), USAO-MA-00378023
   through USAO-MA-00379119 (DOC), USAO-MA-00274610 through USAO-MA-00274905
   and USAO-MA-326008 through USAO-MA-00326016 (MSP), USAO-MA-00012051
   through USAO-MA-00020425, USAO-MA-00025911 through USAO-MA-00027051 and
   USAO-MA-00203636 through USAO-MA-00204736, USAO-MA-00356328 through USAO-
   MA-00359715 (SPAM), USAO-MA-00002197 through USAO-MA-00035948, USAO-MA-
   00022119 through USAO-MA-00024151, USAO-MA-00030596 through USAO-MA-
   00054366 and USAO-MA-00392353 through USAO-MA-00392360 (Lynch Associates).

   Copies of Investigative Reports
4. The government objects to Request Number 4 on the grounds that it requests the production
   of information the government is not obligated to provide. The government previously
   produced any responsive information that it was obligated to produce under Local Rules
   116.1(c) and 116.2, and Federal Rule of Criminal Procedure 16(a)(1). Subject to and without
   waiving these objections, the government will produce investigative reports responsive to
   Request Number 4 on or before December 1, 2020. The government further states that it
   will make appropriate disclosures under 18 U.S.C. § 3500 and Local Rule 116.2(b)(2) no
   later than 21 days before trial.

   Copies of Grand Jury Transcripts of Lead Case Agent(s)
5. The government objects to Request Number 5 on the grounds that it requests the production
   of information the government is not obligated to provide. The government previously
   produced any responsive information that it was obligated to produce under Local Rules
   116.1(c) and 116.2, and Federal Rule of Criminal Procedure 16(a)(1). The government will
   make appropriate disclosures under 18 U.S.C. § 3500 and Local Rule 116.2(b)(2) no later
   than 21 days before trial.

   Formal Contracts between SPAM and Lynch Associates
6. The government previously produced all responsive documents in its possession, custody or
   control. Specifically, the government produced all records provided by SPAM and Lynch
   Associates pursuant to grand jury subpoenas for records related to such contracts from
   January 1, 2012 to October 2018. These records may be found at USAO-MA-00012051
   through USAO-MA-00020425, USAO-MA-00025911 through USAO-MA-00027051 and
   USAO-MA-00203636 through USAO-MA-00204736, USAO-MA-00356328 through USAO-
   MA-00359715 (SPAM) and USAO-MA-00002197 through USAO-MA-00035948, USAO-


                                            2
         Case 1:19-cr-10345-DPW Document 68 Filed 11/17/20 Page 3 of 3




       MA-00022119 through USAO-MA-00024151, USAO-MA-00030596 through USAO-MA-
       00054366 and USAO-MA-00392353 through USAO-MA-00392360 (Lynch Associates)..

      Records of Payments by Lynch Associates to SPAM E-Board Members and Families
   7. The government previously produced all responsive documents in its possession, custody or
       control.

       Promises, Rewards and Inducements
   8. The government objects to Request Number 8 on the grounds that it is not obligated to
       produce information regarding promises, rewards, or inducements made to witnesses it does
       not intend to call in its case-in-chief. See Local Rule 116.2(B)(1). Subject to and without
       waiving this objection, the government disclosed in its October 21, 2019 automatic
       discovery letter that (1) Andrew Daly, Edward Hunter, Mark Lynch, Dave Patterson,
       Scott Holland, Timothy Babbin, Kevin Freddette, and Paul Crowley provided
       information pursuant to proffer agreements with the United States Attorney’s Office
       SPAM_NR_00000073 - SPAM_NR_00000116, and (2) Andrew Daly provided
       information pursuant to an immunity agreement with the United States Attorney’s Office
       SPAM_NR_00000117 - SPAM_NR_00000121. No promises, rewards or inducements
       were made to Timothy Gillespie or Richard Brown.

       Unindicted Co-Conspirators
   9. The government objects to Request Number 9 on the grounds that it requests the production
       of information the government is not obligated to provide. The government previously
       produced any responsive information that it was obligated to produce under Local Rules
       116.1(c) and 116.2, and Federal Rule of Criminal Procedure 16(a)(1), including the names of
       unindicted coconspirators. The government will make appropriate disclosures under 18
       U.S.C. § 3500 and Local Rule 116.2(b)(2) no later than 21 days before trial.

       Investigations by State Authorities
   10. The government is not aware of any state law enforcement investigation described in Request
       Number 10.

   The government anticipates providing an index of the discovery provided to date on or before
December 1, 2020.

                                                             Very truly yours,

                                                             ANDREW E. LELLING
                                                             United States Attorney

                                                     BY:     /s/ Kristina E. Barclay
                                                             KRISTINA E. BARCLAY
                                                             NEIL J. GALLAGER, JR.
                                                             Assistant U.S. Attorneys




                                                 3
